Citation Nr: 0724065	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic skin disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1966 to August 1969.  His awards and 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Subsequent communications from the 
veteran constitute a timely notice of disagreement, and the 
veteran thereafter perfected his appeal.   

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  At his hearing, the veteran clarified that 
the only issue on appeal is that cited on the title page of 
this decision.  Hearing Transcript (T.) 2.  

In March 2007, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002).  In April 2007, the expert medical opinion was 
received and an addendum was provided in May 2007.  In May 
2007, a copy of the opinion was referred to the appellant and 
his representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2006).  In June 2007, the veteran submitted additional 
evidence regarding current skin disability.  Although there 
is no waiver of initial RO review for this evidence, the 
Board notes that it is cumulative of other evidence of record 
that reflects post-service treatment/diagnosis of a skin 
disease, including lichen simplex chronicus (LSC).  
Therefore, the Board may proceed with the case at this time.  
Id.    The veteran's representative indicated that there 
would be no further additional written argument or evidence 
presented.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Eczema was noted when the appellant was examined, 
accepted, and enrolled for service.

3.  Any worsening of the appellant's eczema during active 
service is the result of a temporary exacerbation or 
intermittent flare-up of his associated symptoms and has not 
been shown to be the result of a permanent increase during 
service of the underlying pathology of the condition.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's skin disease other than 
eczema, including intertrigo with superimposed Candidal 
infection and LSC, is causally related to his period of 
active duty.


CONCLUSIONS OF LAW

1. The presumption of soundness with respect to the 
appellant's eczema does not apply.  38 U.S.C.A. §§ 1111, 
1132, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(c), 3.304 (2006).

2.  The appellant's current eczema was not aggravated during 
his active service.  
38 U.S.C.A. §§ 1110,  5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Skin disease other than eczema, including intertrigo with 
superimposed Candidal infection and lichen simplex chronicus, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants regarding what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided with pre-adjudication notice by a May 
2003 letter.  Among other things, this letter summarized the 
criteria necessary to establish service connection for a 
claimed disability, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Board acknowledges 
that a July 2006 letter was provided to the veteran that 
specifically notified him of these elements.  In spite of the 
defective timing of this letter (that is, after the initial 
adjudication of the claim), for the reasons detailed below, 
the Board concludes that the preponderance of the evidence is 
against the veteran's current appellate claim.  Consequently, 
any deficiency regarding the notice mandated by 
Dingess/Hartman has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, the veteran had the opportunity 
to present evidence and argument in support of his claim at 
the August 2006 hearing.  Further, he underwent VA medical 
examination in July 2003.  Finally, the Board obtained a 
medical nexus opinion by a VHA expert in order to ensure that 
all relevant theories of entitlement were considered.  
Therefore, for these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
testimony and contentions cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. Only such conditions as are recorded in the 
examination reports are to be considered as noted. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Factual Background.  At the veteran's pre-induction 
examination in July 1966 and at the entry examination in 
August 1966, the skin was normal.  The veteran checked 
"yes" as to the question of having or ever having skin 
disease.  It was noted by the physician that the veteran had 
eczema on his face that "come and goes if he drink pop."  
(sic).  On medical examination in January 1967, the skin was 
normal.  The veteran reported that he previously had eczema, 
which became active with heat and for which he took X-ray 
treatments.  He reported that he had been taking treatments 
since he was 6 years old for eczema.  In May 1967, the 
veteran complained of having to work in the sun.  He 
indicated that the sweating caused his face to break out.  He 
also reported a rash between his fingers.  

Service medical records of June 1967 show that the veteran 
complained of a spreading rash that was irritated by soapy 
water in the mess hall.  There was a rash on his hands and 
forearms. He was referred for consultation in June 1967, at 
which time he was in country for a little over one month.  
The veteran reportedly had a history of severe eczema related 
to high temperatures and prolonged exposure to sunlight.  The 
opinion was that the veteran had dyshydrotic reaction - not 
eczema - that could be secondary to a number of things, such 
as fungus, necrosis or heat.  In June 1968, the veteran 
reported having had a rash on his face and the back of his 
neck since birth.  Medicated creams resulted in temporary 
relief.  In July 1968, the veteran was noted to have been 
previously treated for dermatitis of the face and neck, which 
was currently clear.  Service medical records dated in July 
1969 reveal that the veteran was treated with hydrocortisone 
cream for a rash on the back of his neck and beneath his 
arms.   At the time of the veteran's service separation 
examination in July 1969, clinical evaluation of the skin and 
lymphatics was normal.  

Private medical treatment records dated in September 1973 
note that the veteran had eczema as a child and that he had 
recently complained of increased itching, especially on his 
arms.  In May 1974, he had intertrigo involving the groin, 
probably secondary to candidiasis.  In November 1974, the 
veteran had intertrigo of the buttock and axilla.  The 
impression was candidiasis.  By December 1974, the skin was 
dry and doing well.  He was seen for skin problems in May 
1975, December 1978, January and February 1979, two times in 
1980, and in August 1981.  A subsequent note indicates that 
the veteran reported that his intertrigo was secondary to 
Agent Orange from Vietnam.  Following physical examination, 
the impression was intertrigo.  No opinion as to etiology was 
noted by the examiner.      

A June 2003 letter from Ronald D. Kerwin, MD, indicated that 
the veteran was treated in August 1989 for pruritis ani.  

During VA examination of July 2003, the veteran reported that 
for years he had occasional problems with increased 
perspiration and lesions on the buttocks.  On physical 
examination, there were no significant skin lesions or 
scratches.  The pertinent assessment was pruritis ani, by 
history, unlikely associated with diabetes.  

Private laboratory studies dated in July 2004 indicate that 
tissue from the gluteal cleft was diagnosed as chronic and 
lichenified dermatitis consistent with lichen simplex 
chronicus.   

The veteran testified at his hearing in August 2006 that his 
skin condition began right after he returned from Vietnam.  
T. 2.  He stated that he was not treated in the military, but 
he did see a private doctor, who provided ointment.  
Subsequent doctors also prescribed ointment.  T. 3.  He 
testified that his private doctor could not say whether the 
skin problem was due to Agent Orange or not.  The records 
from this doctor were previously submitted.  T. 4.  Other 
private records were not obtainable because the doctor had 
died.  T. 5.  

The April 2007 VHA opinion shows that the review of records 
revealed that the veteran had eczema as a child and received 
treatment for it.  The expert indicated that eczema was a 
chronic skin disease that "comes and goes" throughout one's 
lifetime in genetically predisposed individuals.  The expert 
then described the skin conditions noted during the veteran's 
service, including dermatitis and eczema.  It was stated that 
all of the skin problems could have been aggravated by 
environmental conditions (heat, soap, sun exposure) in an 
already predisposed individual.  The expert also noted the 
skin disease shown after service, mainly intertrigo possibly 
due to Candida.  The expert stated that there was no direct 
evidence that intertrigo with superimposed Candidal infection 
was a result of Agent Orange exposure.  The expert observed 
that the post-service skin problem apparently became 
recalcitrant such that biopsy of buttock lesions was obtained 
and which established lichen simplex chronicus.  

As to the intertrigo/Candidiasis which eventually progressed 
to lichen simplex chronicus (a chronic itchy condition), the 
expert opined that there was no indication that this problem 
was due to Agent Orange or to the veteran's service.  In an 
addendum regarding clarification pertinent to whether the 
veteran's period of service "could have " aggravated the 
preexisting eczema, the expert concluded that there is no 
sufficient evidence that aggravation of preexisting eczema 
during service resulted in permanent increase in disability 
beyond the natural progression of the disease.     

Analysis.  Upon his enlistment examination in 1966, the 
appellant reported that he either previously had or currently 
had a skin disease.  The examiner wrote that the veteran had 
eczema on his face.  From that time, the medical record is 
consistent with documentation that the veteran's eczema began 
when he was 6 years old.  On review of the claims file by a 
VHA expert in dermatology, it was stated that the veteran's 
eczema began when he was a young child.  Since his eczema was 
noted in the appellant's medical records upon induction, the 
presumption of soundness does not apply to the appellant's 
skin condition. See 38 C.F.R. §§ 3.303, 3.304(b).

Therefore, the remaining questions are whether the 
appellant's eczema was aggravated as a result of his active 
service, whether any increase in disability during service 
was due to the natural progress of the disease, or whether 
there was no increase in the appellant's disability at all 
during service.  In this regard, service medical records show 
that he was treated during service for skin problems.  
Clearly, the veteran continues to have skin disease.  In 
order to identify whether any current skin disease is related 
to service in some way, the Board sought a nexus opinion from 
a VHA medical expert in dermatology.   It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding 
that VA has discretion to decide when additional development 
is necessary).

The VHA expert had the claims file to review, and a very 
detailed opinion was presented with description and rationale 
for conclusions.  The expert recognized that the appellant 
suffered skin problems during service, and full consideration 
was given to the factors that affected his skin disease.  
When asked to clarify whether such problems in service 
represented a permanent increase in pathology beyond the 
natural progression of the disorder, the expert concluded 
that there was no permanent increase in pathology beyond the 
natural progress of the disease.  The Court has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  This 
highly probative medical expert opinion is uncontradicted by 
any other competent nexus opinion.  Accordingly, the Board 
cannot find that service connection is warranted for eczema 
on the basis of aggravation.  

Apart from eczema, direct service connection may be available 
for a chronic skin disease that began during service or for a 
chronic skin disease that is first shown after service but is 
causally related to service.  The Federal Circuit has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, the VHA expert was asked to 
identify any skin disease shown during service as well as 
after service and provide an opinion as to whether there is a 
connection between service and any current skin disability.  

The VHA expert acknowledged that dermatitis was shown during 
service.  However, it was explained that this was a function 
of the veteran's temporary exposure to environmental 
irritants such as heat, soap, sun exposure.  Following 
service, there is no further reference to this diagnosis.  
Additionally, when the expert listed the current or post-
service diagnoses, dermatitis was not identified.  Rather, 
the expert went on to explain the pertinent diagnoses of the 
veteran's current skin diseases, to include intertrigo which 
eventually progress to lichen simplex chronicus.  
Significantly, the VHA expert opined that there was no 
relationship between the post-service current skin disorders 
and service, to include Agent Orange exposure.   In this 
case, the medical reports show no findings of chloracne, and 
service connection is not warranted on the basis of exposure 
to Agent Orange.  See 38 C.F.R. § 3.307(a)(6) (If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, chloracne or other acneform disease 
consistent with chloracne shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied).  Moreover, given that the competent and probative 
medical opinion of record does not relate current skin 
disability to service, service connection is not in order on 
a direct basis.     

The Board has also considered the appellant's claim that his 
skin condition began in service or has been permanently 
aggravated due to service. However, the appellant is not 
competent to establish a diagnosis for his current skin 
disease and whether such is related to service in some 
fashion - that is a medical determination requiring medical 
expertise.  In general, lay witnesses, such as the appellant, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no other medical evidence in the record 
that supports the appellant's contentions as to permanent 
aggravation of his preexisting eczema or direct causation for 
skin disease other than eczema.  Therefore, the preponderance 
of the evidence is against the claim, and service connection 
for skin disease is not warranted.


ORDER

Entitlement to service connection for chronic skin disease is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


